Citation Nr: 0706681	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for the residuals of 
chest and right arm injuries.  

2. Entitlement to service connection for the residuals of 
chest and arm injuries.

3. Entitlement to service connection for the residuals of 
frostbite in both feet. 

4. Entitlement to service connection for the residuals of a 
left leg injury.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from June 1967 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

RO adjudicated this claim on merits, i.e., on a de novo 
basis.  However, a review of the claims file shows that the 
veteran previously applied for service connection for 
injuries to the chest, arm and stomach in April 1969; 
however, he failed to appear for his scheduled VA 
examination, thus, abandoning his claim.  See 38 C.F.R.          
§ 3.158 (2006).  Therefore, there must be new and material 
evidence to reopen the claim before reajudication on the 
merits.  See 38 C.F.R. § 3.156 (2006).

Generally, the Board cannot adjudicate a claim which has not 
been adjudicated by the RO.  However, given that the Board is 
reopening the claim on the basis of new and material 
evidence, the RO's failure to make this determination is 
ultimately inconsequential and harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (if the Board considers an 
issue that has not been addressed by the RO, in the first 
instance, the Board must explain why this does not prejudice 
the veteran).


FINDINGS OF FACT

1.  In a June 1969 letter, the RO denied service connection 
for injuries to the chest and splinters in the arms. The 
veteran abandoned that claim and the decision became final.  

2.  Evidence presented since the June 1969 letter raises a 
reasonable possibility of substantiating the claim of service 
connection for the residuals of chest and arm injuries.  

3.  The veteran's statements, when combined with the nature 
of his service, provide credible evidence of an in-service 
accident involving his chest and arms. 

4. The medical evidence shows that the current scarring is a 
residual of the in-service incident.

5. Frostbite and any related symptoms were not manifest in 
service or for many years following service. 

6. The residuals of a left leg injury are not currently 
shown.  


CONCLUSIONS OF LAW

1. The June 1969 letter denying service connection for 
service connection for injuries to the chest and splinters in 
the arms is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2. Evidence received since the June 1969 letter is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2006).

3. The residuals of chest and arm injuries were incurred in 
active service.  38 U.S.C.A. 1110, 5102, 5103, 5107 (West 
2002 & Supp. 2005); 38 C.F.R.       §§ 3.102, 3.159, 3.303, 
3.304 (2006).
 
4. The residuals of frostbite were not incurred in or 
aggravated by active service.  38 U.S.C.A. 1110, 5102, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

5. The residuals of a left leg injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. 1110, 5102, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the veteran's claim of new and 
material evidence to reopen a previously denied claim with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 2005).  Given 
the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The following VCAA discussion, thus, is restricted to the 
issues of service connection.  The United States Court of 
Appeals for Veteran Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that Veterans Claims 
Assistance Act (VCAA) notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made after the veteran's received VCAA notification for 
his claim.  The RO provided the veteran with September 2004 
and May 2005 letters which included notification of what was 
required to substantiate his service connection claims.  
These letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claims so that VA 
could help by getting that evidence.  The notification 
letters also specifically notified the veteran to provide any 
evidence in his possession pertaining to the claims.  Thus, 
the Board finds that VA fully notified the veteran of what 
was required to substantiate his claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for the residuals of frostbite and 
the residuals of a left leg injury, but not notice of the 
type of evidence necessary to establish disability ratings 
and effective dates for these issues.  As the Board concludes 
below that the preponderance of the evidence is against these 
claims, no effective dates will be assigned and there is no 
prejudice to the veteran.  See Bernard, 4 Vet. App. at 394 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records 
and VA examinations.  The veteran reported treatment at the 
Houston VA medical center, however, the medical center 
responded that there were no records located for the period 
requested.  Thus, the Board finds that the RO has complied 
with the duty to assist as the RO has made efforts to obtain 
these records and it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

New and Material

The veteran seeks to reopen his claim for service connection 
for the residuals of a chest and arm injury.  He originally 
filed a claim in April 1969.  At that time, the veteran was 
scheduled but failed to report for a VA examination.  As a 
result, the RO closed the case in June 1969.  The Board finds 
that because the veteran failed to report for VA examination 
in May 1968, he abandoned his April 1969 claim.  See 38 
C.F.R. § 3.158.  38 C.F.R. § 3.158 states that where evidence 
requested in connection with an original claim, a claim for 
increase, or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be abandoned.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  Id.  Further, where the veteran 
fails without adequate reason to respond to an order to 
report for a VA examination within 1 year from the date of 
the request, the claim for such benefits will be considered 
abandoned.  38 C.F.R. § 3.158(b).  This decision is final.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in September 2004, the Board applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The evidence before the RO prior to the June 1969 consisted 
solely of the veteran's claim.  There was no other evidence 
of record post-service.

Evidence submitted since the June 1969 record include an 
April 2005 VA examination showing scars on the lower chest 
wall and arm and the veteran's statements that he slid down a 
pole while fastening a wire because of gunshots.  This 
evidence, particularly the April 2005 VA examination, is new 
and material as it establishes post-service disability, facts 
not previously established.  Specifically, the April 2005 VA 
examination shows scars on the chest and the arm.  As such, 
this new evidence is not cumulative of the evidence submitted 
prior to the June 1969 RO decision and the claim is reopened.
Service Connection

The veteran seeks service connection for the residuals of 
chest and arm injuries, for frostbite of both feet, and the 
residuals of a left leg injury. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Residuals of Chest and Arm Injuries

The veteran seeks service connection for the residuals of 
chest and arm injuries.  Specifically, the veteran reports 
that in Vietnam in 1969, he slid down a pole while hanging 
wire because of gunshots.  He stated that he scraped his 
right arm and chest and got splinters in his right arm.  He 
reported having to pull out four or five splinters when he 
got home from the military with tweezers.  Currently,
he reports that these injuries do not bother him. 

Service medical records do not show any injuries to the arm 
or chest.  On separation, the veteran denied any problems 
with his skin.  The veteran's DD-214 indicates that his 
specialty was a wireman.
 
At an April 2005 VA examination, the examiner noted a 13 
centimeter by 1 centimeter irregular barely visible scar on 
the left anterior lower chest wall which extended down into 
the left epigastric area.  The scar was not disfiguring or 
hypersensitive to touch.  Additionally, on the medial aspect 
of his right upper arm there was a 1 centimeter by 4 
centimeter triangular shaped barely visible scar, not 
sensitive to touch or disfiguring.  There were no functional 
limitations due to the scars. 

The assessment was a history of chest injury in 1967 due to 
sliding down a pole.  The examiner noted that the current 
residuals are a 1 centimeter by 13 centimeter scar on the 
left anterior lower chest wall extending into the left upper 
epigastric area, barely visible with no disfiguration or 
sensitivity or functional limitation; and a 1 centimeter by 4 
centimeter triangular shaped scar on the upper inner aspect 
of his right arm, not disfiguring or sensitive to touch with 
no functional limitations.  

Initially, the Board notes that the veteran does not assert 
nor does the evidence show that the chest and arm injuries 
were incurred in combat.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  38 U.S.C.A. § 1154(b) (West 2002).

In the present claim, there is no evidence of injury to the 
arms and the chest in-service, however, there is evidence of 
current scars on the lower chest and arm.  As this condition 
was only noted after service, the remaining question is 
whether the evidence establishes that this condition can be 
linked to service.  38 C.F.R.              § 3.303(b).  The 
Board notes that under 38 C.F.R. § 3.303(b), this nexus 
requirement can be satisfied for a "chronic" condition when: 
(1) a chronic disease manifests itself in service and the 
veteran currently has the same condition; or (2) a disease 
manifests itself in service but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In the present claim, the veteran does not report any 
continuous treatment for his condition after service.  
However, this condition, as reported by the VA examiner does 
not seem to be one that would require any treatment.  The 
Board notes that he applied for service connection for the 
same condition in April 1969, shortly after his discharge.  
Additionally, the veteran's job was a wireman.  Taking into 
account the veteran's DD 214 showing his specialty as a 
wireman and the fact that he applied for service connection 
for the same condition immediately after his discharge, the 
Board finds the veteran's story of his in-service accident to 
be credible.  The Board also notes that a layman is competent 
to report a fall and that he received scratches during the 
fall.  Therefore, given the accident in-service and the 
residual scarring currently shown on VA examination, the 
Board finds that service connection is warranted for the 
residuals of chest and arm injuries (scars).  Thus, service 
connection for the residuals of chest and arm injuries is 
granted.  See 38 U.S.C.A. 1154(a). 
 
Residuals of Frostbite

The veteran seeks service connection for the residuals of 
frostbite.  In support of his claim, he reported being up in 
the mountains at Fort Lewis and out in the snow where it was 
extremely cold during basic training.  At that time, he 
stated that his feet became numb and he lost all feeling in 
them.  He went on sick call, but could not recall taking 
anything for his feet.  He reported that his feet were numb 
and dead when he went to Vietnam, but he was able to walk and 
get the circulation back into them.  The veteran currently 
reported cold sensitivity and having to wear his socks to bed 
year round.  He also stated that he has spurts when the tops 
of his feet and toes get numb.

Service medical records do not show a report or finding of 
frostbite.  Upon separation, the veteran denied any injury to 
his extremities.  The separation examination disclosed that 
the vascular system, lower extremities and skin were normal.  

An April 2005 VA examination showed no cyanosis, clubbing or 
peripheral edema to both feet.  Both feet were cool to touch.  
The veteran had superficial venectasis in the ankle and feet 
area, but no edema.  There was some slight hyperpigmentation 
compatible with very mild status dermatitis bilaterally. 
  
At another April 2005 VA examination, the veteran stated that 
he had not seen a doctor for this specific problem in the 
last year, but took Celebrex for pain relief.  He reported 
increased pain in both feet during walking or standing for 
more than 10 minutes, a history of cold sensitization, and 
the presence of Reynaud's phenomenon.  He stated that his 
toes turn blue when he is in cold weather.  He also reported 
mild to moderate sleep disturbance due to foot pain in cold 
weather and a constant and permanent cold feeling unrelated 
to the season.  He stated that even in the summer his feet 
were cold and he experienced numbness, tingling and burning 
sensations.  

Examination showed bilateral feet had adequate color with no 
evidence of edema.  He had very cold feet with no atrophy.  
The skin was dry with adequate texture and there was no 
evidence of ulceration or hair growth.  There was evidence of 
dystrophy of the toenails, but no fungal infections or scars.  
There was evidence of atrophic toenails on all of the toes.  
Deep tendon reflexes were 2+.  There was also decreased 
sensation and pinprick in a glove distribution; increased 
pain during range of motion of the MTP's and toes; full range 
of motion of all toes; and no evidence of swelling, pes 
planus, calluses, or low of digital tissue or skin.  There 
were adequate pedal pulses and no evidence Reynaud's 
phenomenon during the evaluation.  The assessment was 
bilateral feet cold injury with moderate symptomatology.  
There was evidence of increased sensitivity of cold exposure 
associated with numbness and pain.  The examiner stated that 
the foot condition was most likely caused as a result of the 
cold exposure.  

Initially, the Board notes that the veteran does not assert 
nor does the evidence show that the residuals of frostbite 
were incurred during combat.  Rather, the veteran claims that 
frostbite occurred during basic training.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  38 
U.S.C.A. § 1154(b) (West 2002).

In the present appeal, there is no evidence of a report or 
finding of frostbite or cold injury to the feet until April 
2005.  Therefore, the remaining question is whether the 
evidence establishes that this condition can be linked to 
service.  38 C.F.R.               § 3.303(b).  As previously 
noted, under 38 C.F.R. § 3.303(b), this nexus requirement can 
be satisfied for a "chronic" condition when: (1) a chronic 
disease manifests itself in service and the veteran currently 
has the same condition; or (2) a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage, 10 Vet. App. at 
495-98. 

In the present claim, there is no medical evidence of the 
symptoms or diagnosis of frostbite to the feet until well 
over thirty-five years post-service.  There is also no 
evidence of continuity of symptomatology.  The veteran claims 
that the cold injury to his feet is due to the cold in Fort 
Lewis, however, there is no evidence of any treatment in-
service for frostbite.  Additionally, the veteran does not 
provide evidence of any symptoms of this condition until the 
April 2005 VA examinations.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of the 
continuity.  Savage v. Gober, 10 Vet. App. 488, Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Here, the veteran 
asserts that the residuals of frostbite are due to the cold 
at Fort Lewis.  However, when examined for discharge 
purposes, he denied any symptoms and clinical evaluation 
showed that all relevant systems were normal.  Thus, the 
Board finds that the veteran's denial of a pertinent history 
during service, the normal findings on clinical evaluation on 
separation, and the lack of treatment or diagnosis of the 
condition are more probative than his statements that the 
frostbite is related to cold exposure in-service.  The Board 
also notes that the 1969 claim for compensation was silent as 
to a cold injury.  The veteran was not obligated to file a 
claim.  However, his silence when otherwise affirmatively 
speaking does constitute negative evidence. 

The Board notes that an April 2005 VA examiner stated that 
the current foot condition was most likely caused as a result 
of the cold exposure.  However, though there is a nexus 
opinion, without valid evidence of an injury in-service, 
service connection cannot be granted.  As previously noted, 
service connection requires evidence of (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet. App. at 346.  Given the facts of 
this claim, there is no credible valid evidence of an in-
service occurrence of frostbite.

Finally, the Board recognizes that the veteran contends that 
his current frostbite is due to service.  Although he is 
competent to report on his symptoms, as a lay person without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the residuals of frostbite are not shown by the 
medical evidence of record until decades post-service.  The 
Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection.  The doctrine of reasonable 
doubt has been considered but as the preponderance of the 
evidence is against the claim, it is not applicable.  
38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

Residuals of a Left Leg Injury

The veteran reports that in 1967 at Fort Lewis he was laying 
on his belly inside a tent on an air mattress when a truck in 
a blinding snow storm backed over both his legs.  He states 
that it hurt the left leg more than the other one, but he 
does not remember having treatment beyond x-rays.  He 
reported that currently, neither leg bothers him. 

December 1967 service medical records show that the veteran 
had a truck back into him hitting his left leg.  There was no 
pain over the tibia and pain in the calf muscles.  The 
impression was muscle pain.  The veteran was told not to 
march for two days.  Upon separation, the veteran denied any 
bone or joint deformity, lameness, or foot trouble and 
clinical evaluation did not show any left leg condition.   
The lower extremities were normal.

April 2005 VA examination showed no cyanosis, clubbing or 
peripheral edema to both feet.  Both of his feet were cool to 
touch.  The veteran had superficial venectasis in the ankle 
and feet area, and no edema.  There was some slight 
hyperpigmentation compatible with very mild status dermatitis 
bilaterally.  

At another April 2005 VA examination, the veteran denied any 
residual pain, discomfort, swelling, stiffness, lack or 
endurance or muscle weakness. He also denied any joint 
function impairment of his left leg.  Examination showed 
bilateral feet with adequate color and no evidence of edema.  
The veteran's feet were very cold feet with no atrophy.  His 
skin was dry with adequate texture and there was no evidence 
of ulceration or hair growth.  There was evidence of 
dystrophy of the toenails, but no fungal infections or scars.  
There was evidence of atrophic toenails on all of the toes.  
Deep tendon reflexes were 2+.  There was also decreased 
sensation and pinprick in a glove distribution; increased 
pain during range of motion of the MTP's and toes; full range 
of motion of all toes; and no evidence of swelling, pes 
planus, calluses, or low of digital tissue or skin.  There 
were adequate pedal pulses and no evidence Reynaud's 
phenomenon during the evaluation.  Bilateral ankle 
dorsiflexion was from 0 to 20 degrees and plantar flexion was 
from 0 to 45 degrees.  There was no instability.  Bilateral 
feet had hammertoes.  Bilateral feet x-rays showed extension 
and deformity of the MP's and hammertoe deformity on the 
left, but no fracture or bony erosions, or calcaneus spur.  
There was mild linear calcification of the Achilles' tendon 
insertion seemed greater on the left. The bilateral tibia and 
fibula showed no acute fracture. The examiner stated that at 
present, there was no symptomatology of the left leg.
  
Initially, the Board notes that the veteran does not assert 
nor does the evidence show that the left leg injury was 
incurred during combat.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  38 U.S.C.A. § 1154(b).

A review of the evidence shows that service connection for 
the residuals of a left leg injury is not warranted.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Though there is evidence in service medical records 
of an injury to the left leg in-service, the separation 
examination showed no residuals of the injury and the veteran 
denied any injuries.  Additionally, the veteran reported that 
he has not received any treatment for his left leg after 
service.  Finally, the April 2005 VA examination did not show 
any current residuals of the left leg injury.  Thus, the 
Board finds that any injury service was acute and transitory 
as there is no current evidence of any current residuals.  
The Board has reviewed all medical records and the medical 
evidence does not show a current diagnosis of any residual 
injuries to the left leg.  Therefore, as there is no medical 
evidence of a diagnosis of a current disability, service 
connection is not warranted.

The Board notes the veteran's argument that he has current 
residuals of a left leg injury.  This determination, however, 
is not a matter for an individual without medical expertise.  
See Espiritu, 2 Vet. App. at 492.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record which does not show a current 
diagnosis.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
As such, service connection is not warranted. Additionally, 
absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 49. 


ORDER

The application to reopen a claim of service connection for 
the residuals of chest and right arm injuries is granted.  

Service connection for the residuals of chest and arm 
injuries is granted, subject to the laws and regulations 
regarding the payment of monetary benefits. 

Service connection for the residuals of frostbite in both 
feet is denied. 

Service connection for the residuals of a left leg injury is 
denied.






____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


